1

2

3                            UNITED STATES DISTRICT COURT
4                                   DISTRICT OF NEVADA
5                                                ***
6    ENRIQUE LAGUNAS,                                  Case No. 2:18-cv-02039-MMD-CLB
7                                  Plaintiff,                     ORDER
           v.
8
     NEVADA BOARD OF PRISON
9    COMMISSIONERS, et al.,
10                             Defendants.
11

12         The complaint in this action was filed on September 30, 2019. (ECF No. 5.) The

13   Court issued a notice of intent to dismiss Dr. Francisco Sanchez under Fed. R. Civ. P.

14   4(m) unless proof of service is filed by May 2, 2021. (ECF No. 33.) To date, no such

15   proof of service has been filed. Accordingly, it is ordered that the claims against Dr.

16   Francisco Sanchez are dismissed without prejudice.

17         DATED THIS 3rd Day of May 2021.

18

19

20                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
